Citation Nr: 0611963	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  04-02 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for postoperative residuals 
of an epidermoid tumor with an acoustic neuroma, claimed as 
due to either in-service ionizing radiation exposure or in-
service herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  


FINDING OF FACT

The veteran's epidermoid tumor with acoustic neuroma did not 
have its onset during active service and did not result from 
disease or injury in service, to include from ionizing 
radiation exposure or herbicide exposure, and the veteran did 
not suffer from a malignant tumor within one year from date 
of separation.


CONCLUSION OF LAW

An epidermoid tumor with acoustic neuroma was not incurred in 
or aggravated by active military service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1116, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  Prior to the initial adjudication of the 
claim, a letter dated in May 2002 was sent from the RO to the 
veteran that satisfies the duty to notify provisions. Since 
service connection is being denied, no disability rating or 
effective date will be assigned, so there is no possibility 
of any prejudice to the veteran if the notification is 
lacking with regard to informing the veteran of any assigned 
rating or effective date.  See Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506 (U.S. Vet. App. March 3, 2006).  As for 
the duty to assist, the claims file contains all available 
evidence pertinent to the claims, including the service 
medical records, private medical evidence, and Social 
Security Administration records.  The RO developed the claim 
with due consideration of the requirements found under 
38 C.F.R. § 3.311, culminating in March 2003 reports received 
from the Under Secretary of Health (USH) and the Under 
Secretary of Benefits (USB), and no further development of 
the claim as it pertains to radiation exposure is necessary.  
There is also no indication in the record of any pertinent, 
outstanding evidence.  Furthermore, as there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. April 5, 2006); see 
also Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506 
(U.S. Vet. App. March 3, 2006).

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  
For certain chronic disorders, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The veteran's primary contention is that his claimed 
disability is the result of ionizing radiation exposure 
during service.  Service connection for disability that is 
claimed to be attributable to exposure to ionizing radiation 
during service can be demonstrated by three different 
methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there 
are certain types of cancer that are presumptively service 
connected specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that a 
disease diagnosed after discharge from service was otherwise 
incurred during active service, including as a result of 
exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

With respect to the first method, section 3.309(d)(1) 
provides that the diseases listed in paragraph (d)(2) of this 
section shall be service-connected if they become manifest in 
a radiation-exposed veteran as defined in paragraph (d)(3).  
The provisions of section 3.309(d) limit the diseases subject 
to presumptive service connection to those specified in 
section 3.309(d)(2).  According to the introductory material 
set forth in the Federal Register, the list of diseases which 
may be presumed to have been caused by radiation exposure was 
carefully created based upon scientific data obtained from 
the Veterans Advisory Committee on Environmental Hazards, the 
President's Advisory Committee on Human Radiation 
Experiments.  58 Fed. Reg. 16358 (March 26, 1993); 67 Fed. 
Reg. 3612 (January 25, 2002).  The veteran's current 
disability does not involve cancer, which precludes 
application of this section.   

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  As previously 
discussed, VA's duty to assist in this regard has been 
satisfied.  The regulation provides a list of recognized 
radiogenic diseases in subsection 3.311(b)(2), and the 
regulatory time period when the diseases must become 
manifest.  38 C.F.R. § 3.311(b)(5).  The veteran's claimed 
disability, generally characterized as a brain tumor, is 
considered a radiogenic disease under this provision and was 
developed accordingly.  Based on the results of that 
development, the Board must conclude that although the 
veteran was exposed to ionizing radiation from his claimed 
activity and developed the radiogenic disease of a brain 
tumor more than five years after his service, the competent 
and probative evidence does not establish that his claimed 
disability is the result of ionizing radiation exposure.  

The Board has considered the lay statements of record from 
the veteran regarding the etiology of his epidermoid tumor 
with acoustic neuroma, but neither the Board nor laypersons 
can render opinions requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  Health professionals are 
experts and are presumed to know the requirements applicable 
to their practice and to have taken them into account in 
providing a diagnosis or medical opinion.  Cohen v. Brown, 10 
Vet. App. 128 (1997).  In this case, the competent evidence 
addressing the relationship between the veteran's ionizing 
radiation exposure and his current disability is limited to 
the uncontroverted opinions of the USH and the USB, which are 
based on the review made by the VA's Chief Public Health and 
Environmental Officer.  Upon preparation of a dose estimate, 
which established a radiation dose of 0.982 rem, the USH 
provided the opinion that "it is unlikely that the veteran's 
acoustic schwannoma and epidermoid cyst can be attributed to 
exposure to ionizing radiation in service."  The USB 
similarly concluded that "there is no reasonable possibility 
that the veteran's disability was the result of [ionizing 
radiation] exposure."  The rationales in these reports 
included discussion of studies that revealed no excess risk 
for brain tumors when the exposure dose is less than 100 
rads.  These are the only competent opinions addressing the 
relationship between ionizing radiation exposure and the 
current disability, and they are highly probative against the 
claim. 
   
The veteran provided medical treatise evidence in support of 
his contention that low dose ionizing radiation exposure is 
poorly estimated for dose reconstructions and can 
nevertheless cause heightened risk of disease.  The Court, 
however, has held that generic medical literature which does 
not apply medical principles regarding causation or etiology 
to the facts of an individual case does not provide competent 
evidence to establish the nexus element.  See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  Medical treatise 
information may be regarded as competent evidence where 
"standing alone, [it] discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).  
Here, the veteran has not submitted any such research for the 
Board to evaluate.

Lastly, service connection may be established by showing that 
the disease was incurred during, or aggravated by, service or 
as result of some event during service. See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994); 38 C.F.R. § 3.303.  In this 
regard, the service medical records are absent any complaints 
or findings consistent with an epidermoid tumor or acoustic 
neuromas.  For instance, a June 1967 radiation examination 
report and an August 1970 separation examination report each 
indicate no clinical abnormalities.  The veteran reported 
that his current disability began manifesting itself in 1999, 
and surgical intervention was not required until October 
2001.  Although there is reference in the medical evidence 
regarding a benign tumor that was removed in 1981, there is 
no indication that it is in any way related to the current 
disability.  Regardless, there is no competent evidence of 
record dated in the years immediately following service 
separation.  The service medical records and the post-service 
medical records therefore tend to suggest his current 
disability began many years after service and well beyond the 
one-year presumptive period for tumors.   

Having received a Republic of Vietnam Service Medal with 
Bronze Star, the veteran's service record shows he served in 
the Republic of Vietnam for an unspecified period between the 
dates of January 9, 1962, and May 7, 1975.  He is therefore 
presumed to have been exposed to an herbicide agent.  38 
U.S.C.A. § 1116(f).  VA regulations provide that, if a 
veteran was exposed to an herbicide agent (Agent Orange) 
during active service, presumptive service connection is 
warranted for the following disorders: chloracne or other 
acneform disease consistent with chloracne; type 2 diabetes; 
Hodgkin's disease; Chronic lymphocytic leukemia (CLL); 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
C.F.R. § 3.309(e).

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any other 
condition for which VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27630 - 27641 (May 20, 2003); see also Notice, 
67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 
(Jan. 11, 2001); Notice, 64 Fed. Reg. 59232 (November. 2, 
1999).  Consequently, the veteran's presumed exposure to 
herbicide agents in service does not provide a basis for 
service connection.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  The 
preponderance is against the veteran's claim, and it must be 
denied.   


ORDER

Service connection for postoperative residuals of an 
epidermoid tumor with an acoustic neuroma, claimed as due to 
either in-service ionizing radiation exposure or in-service 
herbicide exposure, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


